Citation Nr: 0000364	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as due to in-service tobacco use 
or nicotine dependence incurred in service.

2.  Entitlement to the payment of burial benefits at the rate 
prescribed for a service-connected death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to April 
1952.  He died in September 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

In a substantive appeal submitted in April 1998, the 
appellant requested a hearing before the Board.  However, by 
a communication dated and submitted in August 1998, the 
appellant withdrew that request.  


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997, at age 67, 
as a result of cardiorespiratory arrest secondary to widespread 
lung cancer with peritoneal carcinomatosis.

2.  At the time of death, the veteran was service-connected 
for ankylosing spondylosis and was in receipt of a 100 
percent disability evaluation effective from May 1976.

3.  There is no medical evidence or opinion that the veteran 
developed nicotine dependence in service, nor is there 
medical evidence of record showing a causal relationship 
between the veteran's use of tobacco in service and his 
death.

4.  The medical evidence establishes that the veteran died of 
overwhelming, inoperable lung cancer with widespread 
metastasis; there is no medical evidence or opinion that a 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The legal criteria for the payment of burial benefits at 
the rate prescribed for a service-connected death have not 
been met.  38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant believes that the veteran's death was a 
consequence of his period of active service.  She contends 
that his service-connected ankylosing spondylosis hindered 
the administration of necessary medical treatment for his 
lung cancer.  In the alternative, she alleges that the 
veteran's in-service tobacco use or nicotine dependence 
caused the lung cancer which led to his death.  

The appellant in this case is currently in receipt of 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. § 1318, because, at the time of his death, the 
veteran had been evaluated as totally disabled, on a 
schedular or unemployability basis, for a period of 10 or 
more years immediately preceding his death, for a service-
connected disability.  DIC benefits are also payable under 
38 U.S.C.A. § 1310, where a service-connected or compensable 
disability caused, hastened, or substantially and materially 
contributed to the death.  38 U.S.C.A. § 1310(b) (West 1991).  
The appellant seeks to change the provision under which she 
qualifies for DIC benefits from 38 U.S.C.A. § 1318 to 
38 U.S.C.A. § 1310. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (1999).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  Id.  A disability is a contributory 
cause of death if it contributed substantially or materially 
to the cause of death, combined to cause death, or lent 
assistance to producing death.  38 C.F.R. § 3.312(c).

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the appellant in developing the facts pertinent to her claim, 
and the claim must be denied.  Epps, supra, at 1467-68 
(1997).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97 (1997).  
In a May 1997 memorandum, the Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in May 1998, 
the statutory change will not affect the disposition of this 
appeal.

Factual Background

The veteran died, at age 67, on September [redacted], 1999.  The 
Certificate of Death lists the cause of death as 
cardiorespiratory arrest secondary to widespread lung cancer 
with peritoneal carcinomatosis.  At the time of his death, 
the veteran was in receipt of a 100 percent disability 
evaluation for service-connected ankylosing spondylosis.  
Service medical records do not reflect whether the veteran 
used tobacco, nor do they show indications for or treatment 
of nicotine dependency.

Private medical records include an October 1974 x-ray report 
which showed heavily calcified abdominal aorta and iliac 
vessels, indicating Leriche syndrome.  A June 1982 letter 
from Nelson D. Gaddy, M.D., discloses that the veteran was 
totally and permanently disabled due to several medical 
conditions including chronic pulmonary disease with 
emphysema, an old compression fracture of T9 and T10, 
osteoporosis of the lumbar spine, severe rheumatoid arthritis 
of the sacroiliac joints, abdominal aortic and iliac artery 
calcification, and chronic peptic ulcer disease.

VA outpatient records from 1990 through 1997 show that the 
veteran's diagnoses included coronary artery disease, prior 
heart attack, claudication, asthma, hypercholesterolemia, and 
esophageal reflux.  In June 1997, the veteran sought VA 
treatment following complaints of weight loss.  The veteran 
reported that he smoked one-half pack of cigarettes per day 
for 50 years.  In mid-June, 1997, a new infiltrate in the 
right lower lobe of the lung, not present on prior VA 
radiologic examinations of the chest, was found.  Soon after, 
carcinoma of the lung was diagnosed.  In later June, the 
veteran underwent bronchoscopic examination.  This 
examination disclosed that the veteran already had inoperable 
stage 4 squamous cell carcinoma widely disseminated 
throughout the lungs.  A bone scan conducted in late June 
1997 was abnormal.  Despite radiation therapy, initiated in 
July 1997, the veteran required hospitalization for abdominal 
obstruction in August.  

In September 1997, tomographic scan of the abdomen and the 
pelvis demonstrated multiple new peritoneal and mesenteric 
soft tissue masses highly suspicious for metastatic disease, 
in addition to a new right chest wall mass, consistent with 
metastatic disease.  The veteran died less than two weeks 
after this widespread metastasis was disclosed.  

A January 1998 letter from the Chief of Radiation Oncology at 
the Roudebush VA Medical Center stated that the veteran was 
diagnosed in July 1997 with squamous cell carcinoma of the 
right lower lobe of the lung.  Thereafter, the cancer spread 
widely.  The physician notes that, prior to the diagnosis of 
his lung cancer, the veteran had received treatment for 
several medical conditions, including cardiovascular disease, 
prior myocardial infarction, hypertension, peptic ulcer, 
extensive degenerative bone disease, and borderline diabetes.  
She opined that these conditions probably contributed to the 
veteran's poor health and rapid progression of his lung 
cancer.

The appellant appeared at a hearing before the RO in May 
1998.  She testified that the veteran retired at the age of 
45 due to his service-connected back disability.  The veteran 
progressively became hunched over and she believed that this 
affected his heart and circulation and that his main arteries 
were calcified due to his back disability.  She also believed 
that the veteran could not have surgery for his lung cancer 
due to the various medical conditions which were caused by 
his service-connected ankylosing spondylosis.  As to the 
veteran's tobacco use, the appellant submitted a statement to 
the RO in January 1999 in which she claimed that the veteran 
never smoked until he entered the service.

I.  Cause of Death

Significantly, the record does not include any competent 
medical evidence of a nexus between the veteran's death and 
his period of active service.  The Board recognizes that the 
appellant believes that the veteran's service-connected back 
disability caused him to suffer from other medical conditions 
and that, due to these conditions, the veteran could not have 
surgery for his lung cancer.  However, the record contains no 
medical evidence that the veteran's service-connected 
disability caused the incidence of other disabilities or that 
the veteran's service-connected disability contributed to his 
death in any way.  

On the contrary, the medical evidence reflects that the 
veteran's lung cancer metastasized very rapidly.  Stage 4, 
inoperable cancer of the lungs was found on bronchoscopy 
performed in Late June 1997, less than two weeks after the 
veteran sought treatment for wheezing.  

The Board acknowledges that, in a January 1998 statement, a 
VA physician expressed that the veteran's numerous medical 
conditions diagnosed prior to the diagnosis of cancer 
"probably" contributed to his generally poor health and the 
rapid progression of his cancer.  However, the VA physician 
identified several serious medical conditions as "probably" 
contributing to the veteran's poor health, and did not 
specifically identify the veteran's service-connected 
disability.  

Presuming that the veteran's service-connected disability was 
considered as among the disorders causing the veteran's poor 
health, although not specifically identified, there is no 
medical opinion that the service-connected disability was a 
substantial or material cause of death.  The medical opinion 
that the veteran was in poor general condition, and 
experienced rapid progression of lung cancer, is not a 
medical opinion linking service-connected disability to the 
cause of the veteran's death.

The Board has considered the appellant's contention that the 
veteran was precluded by his service-connected disability 
from undergoing surgery which might have prolonged his life.  
However, the medical evidence, as described above, includes a 
medical opinion in early July 1997, about three weeks after 
the veteran first sought treatment for his symptoms of 
wheezing, which relates that the veteran had stage 4 
inoperable cancer of the lung.  This medical opinion 
establishes that the severity of the lung cancer, rather than 
any service-connected disability, ruled out surgery as a 
treatment alternative.  

As to the appellant's claim that the veteran's lung cancer 
was due to in-service tobacco use or to nicotine dependency 
developed in service, the Board accepts the appellant's 
contention that the veteran used tobacco while on active 
duty.  However, the appellant has provided no competent 
medical evidence relating the veteran's lung cancer to his 
use of tobacco during service.  The Board notes that the 
veteran was diagnosed with lung cancer in July 1997, well 
over four decades after his separation from service.  The 
record contains no medical opinion that the veteran's cancer 
was due to the use of tobacco during the two years of active 
service as opposed to the fifty years of tobacco use reported 
by the veteran.  Therefore, service connection on a direct 
basis is not warranted.

Furthermore, the appellant has not submitted medical evidence 
that the veteran became nicotine dependent during his period 
of active service.  The record contains no diagnosis of 
nicotine dependency and therefore, no relation between such a 
diagnosis and the veteran's period of service.  While the 
appellant and her daughter have testified that the veteran 
was nicotine dependent, lay testimony, unsupported by medical 
diagnosis or opinion, is not sufficient to establish a well-
grounded claim for the veteran's cause of death based on a 
claim of nicotine dependence.  

The Board cannot rely solely on lay statements of the 
appellant, her daughter, or the veteran's friends, to 
establish a medical nexus because such evidence cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. App. 
228, 234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the record fails to show that a service-
connected disability caused, hastened, or substantially and 
materially contributed to the veteran's death.  Accordingly, 
the claim for service connection on a secondary basis is not 
well-grounded.  

There being no competent medical evidence linking the 
veteran's cause of death to his service-connected disability 
or to his period of active service, including use of tobacco 
in service, the appellant's claim must be denied as not well 
grounded.

The Board is not aware of any relevant evidence that may 
exist or could be obtained, which, if true, would make the 
appellant's claim well grounded.  McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).  The Board does, however, view 
its discussion as sufficient to inform the appellant of the 
elements necessary to well ground her claim and to explain 
why her current attempt fails.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

II.  Burial Benefits

VA may pay a sum not exceeding $300 for funeral and burial 
expenses, as well as a $150 plot allowance, for a deceased 
veteran who, at the time of death, was in receipt of 
compensation or pension.  38 U.S.C.A. §§ 2302, 2303 (West 
1991).  However, if the veteran's death is the result of a 
service-connected disability, VA shall pay the funeral and 
burial expenses in an amount not to exceed $1,500.  
38 U.S.C.A. § 2307 (West 1991); 38 C.F.R. § 3.1600 (1999).

The record reflects that the RO paid a total of $450 for the 
veteran's funeral and burial expenses.  The Board 
acknowledges the appellant's belief that, as the veteran was 
in receipt of total disability for many years, she should be 
entitled to funeral benefits the higher rate.  However, the 
death of a veteran who is in receipt of an award of total 
disability is not categorized as a service-connected death 
for purposes of funeral benefits, unless the veteran dies of 
the service-connected disability.  

As the Board has determined that the claim of entitlement for 
service connection for the cause of the veteran's death is 
not well-grounded, the appellant's claim for increased burial 
benefits must be denied.  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of burial benefits at the rate prescribed for a 
service-connected death is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

